Exhibit 10.15

 

SECURITIES PLEDGE AGREEMENT

THIS SECURITIES PLEDGE AGREEMENT (the “Pledge”) is made this 29th day of
November, 2006, by NEW AGE TRANSLATION, INC., a Delaware corporation (to be
known as InfoLogix, Inc., the “Pledgor”) for benefit of SOVEREIGN BANK (the
“Bank”).  Pledgor, intending to be legally bound, agrees as follows:


1.             DEFINITIONS.  FOR PURPOSES OF THIS PLEDGE,


1.1          “BANK INDEBTEDNESS” SHALL MEAN ALL OBLIGATIONS AND INDEBTEDNESS OF
BORROWER AND/OR PLEDGOR TO BANK, WHETHER NOW OR HEREAFTER OWING OR EXISTING,
INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS, ALL
OBLIGATIONS OF PLEDGOR TO REIMBURSE BANK FOR PAYMENTS MADE BY BANK AT ANY TIME
OR FROM TIME TO TIME FOR THE PRESERVATION AND/OR PROTECTION OF THE COLLATERAL,
ALL OTHER OBLIGATIONS OR UNDERTAKINGS NOW OR HEREAFTER MADE BY OR FOR THE
BENEFIT OF BORROWER AND/OR PLEDGOR TO OR FOR THE BENEFIT OF BANK UNDER ANY OTHER
AGREEMENT, PROMISSORY NOTE OR UNDERTAKING NOW EXISTING OR HEREAFTER ENTERED INTO
BY BORROWER AND/OR PLEDGOR WITH BANK, INCLUDING, WITHOUT LIMITATION, ALL
OBLIGATIONS OF BORROWER AND/OR PLEDGOR TO BANK UNDER ANY GUARANTY OR SURETY
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE SURETY AND ALL OBLIGATIONS OF
BORROWER AND/OR PLEDGOR TO IMMEDIATELY PAY TO BANK THE AMOUNT OF ANY OVERDRAFT
ON ANY DEPOSIT ACCOUNT MAINTAINED WITH BANK, TOGETHER WITH ALL INTEREST AND
OTHER SUMS PAYABLE IN CONNECTION WITH ANY OF THE FOREGOING.


1.2          “BORROWER” SHALL MEAN, JOINTLY, SEVERALLY AND COLLECTIVELY, INFO
LOGIX INC. (TO BE KNOWN AS INFOLOGIX SYSTEMS CORPORATION), EMBEDDED
TECHNOLOGIES, LLC AND OPT ACQUISITION, LLC.


1.3          “CODE” SHALL MEAN THE UNIFORM COMMERCIAL CODE AS ADOPTED BY THE
COMMONWEALTH OF PENNSYLVANIA, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


1.4          “COLLATERAL” SHALL MEAN (I) THE STOCK, AND (II) ALL DIVIDENDS,
CASH, SECURITIES, INVESTMENT PROPERTY, FINANCIAL ASSETS AND OTHER PROPERTY
ISSUED, PAID, DECLARED AND/OR DISTRIBUTED IN CONNECTION WITH THE STOCK, OR ANY
PORTION THEREOF, AND (III) ALL CASH, SECURITIES, INVESTMENT PROPERTY, FINANCIAL
ASSETS AND OTHER PROPERTY PAID, ISSUED AND/OR DISTRIBUTED TO OR FOR THE BENEFIT
OF PLEDGOR IN EXCHANGE, REDEMPTION OR SUBSTITUTION FOR THE STOCK, OR ANY PORTION
THEREOF, AND (IV) ALL OTHER CASH, SECURITIES, INVESTMENT PROPERTY, FINANCIAL
ASSETS AND OTHER PROPERTY PAID, ISSUED AND/OR DISTRIBUTED TO OR FOR THE BENEFIT
OF PLEDGOR AS A CONSEQUENCE OF PLEDGOR’S OWNERSHIP OF THE STOCK, OR ANY PORTION
THEREOF, AND (V) ALL PROCEEDS OF THE FOREGOING.


1.5          “EVENT OF DEFAULT” SHALL MEAN ANY AND ALL EVENTS DESCRIBED IN
SECTION 8 BELOW.


1.6          “FINANCIAL ASSET”, “INVESTMENT PROPERTY” “ISSUER”, “PROCEEDS” AND
“SECURITY” SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE CODE.


1.7          “LOAN AGREEMENT” MEANS THAT CERTAIN LOAN AND SECURITY AGREEMENT
DATED MARCH 16, 2006 BY AND BETWEEN BORROWER AND BANK (AS AMENDED BY THAT
CERTAIN FIRST AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED
AUGUST 25, 2006, THAT CERTAIN SECOND AMENDMENT AND MODIFICATION TO LOAN AND
SECURITY AGREEMENT DATED OCTOBER 31, 2006 AND AS THE SAME MAY BE FURTHER
AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME).


--------------------------------------------------------------------------------



1.8          “LOAN DOCUMENTS” SHALL MEAN ALL AGREEMENTS, DOCUMENTS AND/OR
INSTRUMENTS EVIDENCING THE BANK INDEBTEDNESS AND ALL AGREEMENTS, DOCUMENTS AND
INSTRUMENTS COLLATERAL THERETO, TOGETHER WITH ALL AMENDMENTS, REPLACEMENTS,
INCREASES, RENEWALS AND MODIFICATIONS OF ANY OF THE FOREGOING, INCLUDING WITHOUT
LIMITATION THIS PLEDGE, THE LOAN AGREEMENT AND THE SURETY, AS ANY OF THE
FOREGOING MAY BE AMENDED, RESTATED OR REPLACED FROM TIME TO TIME.


1.9          “STOCK” SHALL MEAN ALL THOSE SECURITIES MORE SPECIFICALLY DESCRIBED
ON SCHEDULE 1.9 ATTACHED HERETO AND MADE A PART HEREOF.


1.10        “SURETY” SHALL MEAN THAT CERTAIN SURETY DATED OF EVEN DATE HEREWITH,
GIVEN BY PLEDGOR TO BANK, PURSUANT TO WHICH PLEDGOR HAS GUARANTEED AND AGREED TO
ACT AS SURETY TO BANK FOR THE PROMPT PAYMENT AND PERFORMANCE OF ALL THE BANK
INDEBTEDNESS.

All capitalized terms not defined herein shall have the meanings given such term
in the Loan Agreement.


2.             SECURITY INTEREST.  PLEDGOR HEREBY PLEDGES AND GRANTS TO BANK A
SECURITY INTEREST IN AND A LIEN ON THE COLLATERAL.


3.             EFFECT OF GRANT.  THE PLEDGE OF COLLATERAL GRANTED TO BANK BY
PLEDGOR HEREUNDER SHALL NOT BE RENDERED VOID BY THE FACT THAT NO BANK
INDEBTEDNESS EXISTS AS OF A PARTICULAR DATE, BUT SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL ALL BANK INDEBTEDNESS HAVE BEEN PAID IN FULL, BANK HAS NO
AGREEMENT OR COMMITMENT OUTSTANDING PURSUANT TO WHICH BANK MAY EXTEND CREDIT TO
OR ON BEHALF OF BORROWER OR PLEDGOR AND BANK HAS EXECUTED AND DELIVERED
TERMINATION STATEMENTS AND/OR RELEASES AND HAS DELIVERED THE COLLATERAL TO
PLEDGOR.


4.             OBLIGATIONS SECURED.  THE COLLATERAL AND THE CONTINUING SECURITY
INTEREST GRANTED THEREIN SHALL SECURE ALL BANK INDEBTEDNESS.  IT IS THE EXPRESS
INTENTION OF PLEDGOR THAT THE COLLATERAL SHALL SECURE ALL BORROWER’S AND
PLEDGOR’S EXISTING AND FUTURE OBLIGATIONS UNDER THE LOAN DOCUMENTS OR OTHERWISE.


5.             DELIVERY.  ALL ORIGINAL CERTIFICATES AND INSTRUMENTS REPRESENTING
OR EVIDENCING THE COLLATERAL, OR ANY PORTION THEREOF, SHALL BE DELIVERED TO AND
HELD BY OR ON BEHALF OF BANK PURSUANT HERETO AND SHALL BE IN SUITABLE FORM FOR
TRANSFER BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF
TRANSFER OR ASSIGNMENTS IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO BANK
AND WITH GUARANTEED SIGNATURE(S).  IF A BROKER OR AGENT IS HOLDING THE
CERTIFICATES AND/OR INSTRUMENTS EVIDENCING THE COLLATERAL, PLEDGOR SHALL EITHER
(A) CAUSE SUCH BROKER AND/OR AGENT TO EXECUTE AND DELIVER TO BANK A CONTROL
AGREEMENT ACKNOWLEDGING THIS PLEDGE AND PERFECTING BANK’S SECURITY INTEREST IN
THE COLLATERAL, WHICH AGREEMENT SHALL BE IN FORM AND CONTENT ACCEPTABLE TO BANK
IN ITS SOLE DISCRETION, OR (B) AUTHORIZE SUCH BROKER OR AGENT TO TRANSFER
PLEDGOR’S ACCOUNT IN WHICH SUCH COLLATERAL IS HELD TO BANK’S NAME, AS NOMINEE.


6.             REPRESENTATIONS AND WARRANTIES.  PLEDGOR HEREBY REPRESENTS AND
WARRANTS AS FOLLOWS, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF THE DATE HEREOF, AT THE TIME OF THE CREATION OF ANY BANK
INDEBTEDNESS AND UNTIL THE BANK INDEBTEDNESS HAS BEEN PAID IN FULL:

2


--------------------------------------------------------------------------------



6.1          VALID ORGANIZATION, GOOD STANDING AND QUALIFICATION.  PLEDGOR IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE, HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER
AND COMPLY WITH THE LOAN DOCUMENTS, AND TO CARRY ON ITS BUSINESS AS IT IS NOW
BEING CONDUCTED AND IS DULY LICENSED OR QUALIFIED AS A FOREIGN CORPORATION IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION IN WHICH THE CHARACTER OR
LOCATION OF THE PROPERTIES OWNED BY IT OR THE BUSINESS TRANSACTED BY IT REQUIRES
SUCH LICENSING OR QUALIFICATION.


6.2          TITLE TO COLLATERAL.  THE STOCK CONSTITUTES ALL ISSUED AND
OUTSTANDING CAPITAL STOCK OF INFO LOGIX INC.  THE COLLATERAL IS AND WILL BE
OWNED BY PLEDGOR FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES OF ANY KIND
(INCLUDING LIENS OR OTHER ENCUMBRANCES UPON PROPERTIES ACQUIRED OR TO BE
ACQUIRED UNDER CONDITIONAL SALES AGREEMENTS OR OTHER TITLE RETENTION DEVICES),
EXCEPTING ONLY LIENS IN FAVOR OF THE BANK.  PLEDGOR WILL DEFEND THE COLLATERAL
AGAINST ANY CLAIMS OF ALL PERSONS OR ENTITIES OTHER THAN THE BANK.


6.3          DUE AUTHORIZATION AND ISSUANCE; RESTRICTIONS.  THE STOCK AND ANY
OTHER COLLATERAL CONSISTING OF SECURITIES HAVE BEEN DULY AUTHORIZED AND ISSUED
TO OR FOR THE BENEFIT OF PLEDGOR BY THE RESPECTIVE ISSUER AND ARE OUTSTANDING,
FULLY PAID AND NON-ASSESSABLE.  THE STOCK IS NOT SUBJECT TO THE TERMS OF ANY
SHAREHOLDER, BUY-SELL OR OTHER AGREEMENT WHICH LIMITS OR RESTRICTS THE TRANSFER,
SALE OR VOTING RIGHTS OF ANY OF THE STOCK.


6.4          DUE AUTHORIZATION; NO LEGAL RESTRICTIONS.  THE EXECUTION AND
DELIVERY BY PLEDGOR OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE FULFILLMENT AND COMPLIANCE WITH THE RESPECTIVE
TERMS, CONDITIONS AND PROVISIONS OF THIS AGREEMENT: (I) WILL NOT CONFLICT WITH
OR RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (OR MIGHT, UPON THE PASSAGE OF
TIME OR THE GIVING OF NOTICE OR BOTH, CONSTITUTE A DEFAULT) UNDER PLEDGOR’S
ARTICLES OF INCORPORATION OR BY-LAWS OR ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY APPLICABLE STATUTE, LAW, RULE, REGULATION OR ORDINANCE OR ANY
INDENTURE, MORTGAGE, LOAN OR CREDIT AGREEMENT OR INSTRUMENT TO WHICH PLEDGOR IS
A PARTY OR BY WHICH PLEDGOR MAY BE BOUND OR AFFECTED, OR ANY JUDGMENT OR ORDER
OF ANY COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, AND (II) WILL NOT RESULT IN THE CREATION
OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON
ANY OF THE PROPERTY OR ASSETS OF PLEDGOR, INCLUDING THE COLLATERAL, UNDER THE
TERMS OR PROVISIONS OF ANY SUCH AGREEMENT OR INSTRUMENT, EXCEPT LIENS IN FAVOR
OF BANK.  NEITHER THE PLEDGOR NOR THE COLLATERAL IS SUBJECT TO THE TERMS OF ANY
SHAREHOLDER, VOTING, BUY-SELL OR OTHER AGREEMENT AFFECTING THE STOCK, INCLUDING,
WITHOUT LIMITATION, THE SALE, TRANSFER OR VOTING THEREOF.


6.5          GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF OR
DESIGNATION, DECLARATION OR FILING WITH ANY GOVERNMENTAL AUTHORITY BY PLEDGOR IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY PLEDGOR OF
THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


6.6          PENDING LITIGATION OR PROCEEDINGS.  THERE ARE NO JUDGMENTS
OUTSTANDING OR ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE BEST OF
PLEDGOR’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING PLEDGOR OR THE COLLATERAL,
OR ANY PORTION THEREOF, AT LAW OR IN EQUITY OR BEFORE OR BY ANY FEDERAL, STATE,
MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN.


6.7          TAXES.  PLEDGOR HAS FILED ALL TAX RETURNS WHICH PLEDGOR IS REQUIRED
TO FILE AND HAS PAID, OR MADE PROVISION FOR THE PAYMENT OF, ALL TAXES WHICH HAVE
OR MAY HAVE BECOME DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT
RECEIVED BY PLEDGOR EXCEPT SUCH TAXES, IF ANY,

3


--------------------------------------------------------------------------------



AS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED.  SUCH TAX RETURNS ARE COMPLETE AND ACCURATE IN ALL RESPECTS.  PLEDGOR
DOES NOT KNOW OF ANY PROPOSED ADDITIONAL ASSESSMENT OR BASIS FOR ANY ASSESSMENT
OF ADDITIONAL TAXES.


6.8          ACCURACY OF REPRESENTATIONS AND WARRANTIES.  NO REPRESENTATION OR
WARRANTY BY PLEDGOR CONTAINED HEREIN OR IN ANY CERTIFICATE OR OTHER DOCUMENT
FURNISHED BY PLEDGOR PURSUANT HERETO OR IN CONNECTION HEREWITH FAILS TO CONTAIN
ANY STATEMENT OF MATERIAL FACT NECESSARY TO MAKE SUCH REPRESENTATION OR WARRANTY
NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT WAS MADE.  THERE IS
NO FACT WHICH PLEDGOR KNOWS OR SHOULD KNOW AND HAS NOT DISCLOSED TO BANK, WHICH
DOES OR MAY MATERIALLY AND ADVERSELY AFFECT PLEDGOR, OR THE COLLATERAL, OR ANY
PORTION THEREOF.


7.             COVENANTS.  PLEDGOR COVENANTS AND AGREES THAT UNTIL THE BANK
INDEBTEDNESS HAS BEEN PAID IN FULL, PLEDGOR SHALL:


7.1          PAYMENT OF OBLIGATIONS.  PAY, OR CAUSE TO BE PAID, WHEN DUE ALL
AMOUNTS PAYABLE BY PLEDGOR TO BANK.


7.2          ADHERENCE TO DOCUMENTS.  NOT TAKE ANY ACTION PROHIBITED BY THE LOAN
AGREEMENT.


7.3          SALE OF COLLATERAL.  NOT SELL, LEASE, TRANSFER, ASSIGN OR OTHERWISE
DISPOSE OF THE COLLATERAL, OR ANY PORTION THEREOF, WITHOUT THE PRIOR WRITTEN
CONSENT OF BANK.


7.4          CREATION OF LIENS.  NOT CREATE, INCUR OR PERMIT TO EXIST ANY
MORTGAGE, PLEDGE, ENCUMBRANCE, LIEN, SECURITY INTEREST OR CHANGE OF ANY KIND ON
THE COLLATERAL, OR ANY PORTION THEREOF, EXCEPT AS CONTEMPLATED HEREBY.


7.5          AMENDMENT TO ORGANIZATIONAL OR GOVERNING DOCUMENTS.  NOT MAKE ANY
AMENDMENT TO ITS ORGANIZATIONAL OR GOVERNING DOCUMENTS WITHOUT PROVIDING BANK
WITH THIRTY (30) DAY’S PRIOR NOTICE THEREOF.  PLEDGOR WILL PROVIDE BANK WITH A
COPY OF ANY PROPOSED AMENDMENTS TO ANY SUCH DOCUMENTS PRIOR TO ADOPTION. 
PLEDGOR WILL NOT CAUSE OR PERMIT ANY CORPORATE DIVISION OR SIMILAR EVENT WITH
RESPECT TO PLEDGOR.


7.6          NAME; ADDRESS OR STATE OF ORGANIZATION CHANGE.  NOT CHANGE ITS NAME
EXCEPT UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK AND DELIVERY TO BANK
OF ANY ITEMS REQUESTED BY BANK TO MAINTAIN PERFECTION AND PRIORITY OF BANK’S
SECURITY INTERESTS.  PLEDGOR SHALL NOT CHANGE ITS STATE OF ORGANIZATION OR TAKE
ANY ACTION WHICH WOULD RESULT IN A CHANGE IN SUCH PLEDGOR’S STATE OF
ORGANIZATION WITHOUT BANK’S PRIOR WRITTEN CONSENT.


7.7          OTHER ACTIONS.  WITHOUT OBTAINING BANK’S PRIOR WRITTEN CONSENT, NOT
TAKE ANY ACTION WHICH WOULD OR COULD RESULT IN (I) THE DISSOLUTION,
CONSOLIDATION OR MERGER OF ANY ISSUER OF THE COLLATERAL (AN “ISSUER”) WITH OR
INTO ANOTHER ENTITY, OR (II) A CHANGE OR AMENDMENT TO THE ARTICLES OF
INCORPORATION OF BY-LAWS OF AN ISSUER EXCEPT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT, OR (III) AN ISSUER ENGAGING IN ANY OTHER
BUSINESS VENTURE OR UNDERTAKING OTHER THAN THOSE IN WHICH SUCH ISSUER IS
CURRENTLY ENGAGED, OR (IV) AN ISSUER APPLYING FOR OR CONSENTING TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, OR LIQUIDATOR FOR ITSELF OR ANY OF ITS
PROPERTY, OR (V) AN ISSUER ADMITTING IN WRITING ITS INABILITY TO PAY ITS DEBTS
AS THEY MATURE, OR (VI) THE GENERAL ASSIGNMENT BY AN ISSUER FOR THE BENEFIT OF
CREDITORS, OR (VII) THE ADJUDICATION OF AN ISSUER AS BANKRUPT OR INSOLVENT, OR

4


--------------------------------------------------------------------------------



(VIII) THE FILING BY AN ISSUER OF A VOLUNTARY PETITION IN BANKRUPTCY OR A
PETITION OR ANSWER SEEKING REORGANIZATION OR AN ARRANGEMENT WITH CREDITORS.


7.8          TAXES; CLAIMS FOR LABOR AND MATERIALS.  PLEDGOR WILL PAY OR CAUSE
TO BE PAID WHEN DUE ALL TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON PLEDGOR OR PLEDGOR’S INCOME, PROFITS, OR ANY PROPERTY BELONGING TO
PLEDGOR, INCLUDING WITHOUT LIMITATION ALL WITHHOLDING TAXES, AND ALL CLAIMS FOR
LABOR, MATERIALS AND SUPPLIES WHICH, IF UNPAID, MIGHT BECOME A LIEN OR CHARGE
UPON ANY OF ITS PROPERTIES OR ASSETS.


7.9          ADDITIONAL DOCUMENTS AND FUTURE ACTIONS.  PLEDGOR WILL, AT ITS SOLE
COST, TAKE SUCH ACTIONS AND PROVIDE BANK FROM TIME TO TIME WITH SUCH AGREEMENTS,
FINANCING STATEMENTS AND ADDITIONAL INSTRUMENTS, DOCUMENTS OR INFORMATION AS THE
BANK MAY IN ITS REASONABLE DISCRETION DEEM NECESSARY OR ADVISABLE TO PERFECT,
PROTECT AND MAINTAIN THE SECURITY INTERESTS IN THE COLLATERAL, OR ANY PORTION
THEREOF, TO PERMIT BANK TO PROTECT ITS INTEREST IN THE COLLATERAL, OR ANY
PORTION THEREOF, OR TO CARRY OUT THE TERMS OF THE LOAN DOCUMENTS.  PLEDGOR
HEREBY AUTHORIZES AND APPOINTS BANK AS ITS ATTORNEY-IN-FACT, WITH FULL POWER OF
SUBSTITUTION, TO TAKE SUCH ACTIONS AS BANK MAY DEEM ADVISABLE TO PROTECT THE
COLLATERAL AND ITS INTERESTS THEREON AND ITS RIGHTS HEREUNDER, TO EXECUTE ON
PLEDGOR’S BEHALF AND FILE AT PLEDGOR’S EXPENSE FINANCING STATEMENTS, AND
AMENDMENTS THERETO, IN THOSE PUBLIC OFFICES DEEMED NECESSARY OR APPROPRIATE BY
BANK TO ESTABLISH, MAINTAIN AND PROTECT A CONTINUOUSLY PERFECTED SECURITY
INTEREST IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, TO RECEIVE, ENDORSE
AND COLLECT ALL CERTIFICATES, INSTRUMENTS AND SECURITIES MADE PAYABLE TO OR
ISSUED TO PLEDGOR REPRESENTING ANY DIVIDEND, INTEREST, OR OTHER DISTRIBUTION IN
RESPECT OF THE COLLATERAL, OR ANY PORTION THEREOF, AND TO EXECUTE ON PLEDGOR’S
BEHALF SUCH OTHER DOCUMENTS AND NOTICES AS BANK MAY DEEM ADVISABLE TO PROTECT
THE COLLATERAL AND BANK’S INTERESTS THEREIN AND BANK’S RIGHTS HEREUNDER.  SUCH
POWER BEING COUPLED WITH AN INTEREST IS IRREVOCABLE.  PLEDGOR IRREVOCABLY
AUTHORIZES THE FILING OF A CARBON, PHOTOGRAPHIC OR OTHER COPY OF THIS AGREEMENT,
OR OF A FINANCING STATEMENT, AS A FINANCING STATEMENT AND AGREES THAT SUCH
FILING IS SUFFICIENT AS A FINANCING STATEMENT.


7.10        REQUESTED INFORMATION.  WITH REASONABLE PROMPTNESS, DELIVER TO BANK
ALL SUCH OTHER DATA AND INFORMATION IN RESPECT OF THE FINANCIAL CONDITION AND
AFFAIRS OF PLEDGOR AND THE VALUE OF THE COLLATERAL, AS BANK MAY REASONABLY
REQUEST FROM TIME TO TIME.


8.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER:


8.1          THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT UNDER ANY OF THE
LOAN DOCUMENTS AFTER EXPIRATION OF ANY APPLICABLE NOTICE AND/OR GRACE PERIOD
PERMITTED IN SUCH DOCUMENTS.


8.2          THE FAILURE OF PLEDGOR OR BORROWER TO PAY ANY AMOUNT OF PRINCIPAL
OR INTEREST ON THE BANK INDEBTEDNESS ON THE DATE ON WHICH SUCH PAYMENT IS DUE,
WHETHER ON DEMAND, AT THE STATED MATURITY, OR DUE DATE THEREOF, OR BY REASON OF
ANY REQUIREMENT FOR PREPAYMENT THEREOF, BY ACCELERATION OR OTHERWISE.


8.3          THE FAILURE OF PLEDGOR TO DULY PERFORM OR OBSERVE ANY OBLIGATION,
COVENANT OR AGREEMENT ON ITS PART CONTAINED HEREIN.


8.4          ANY REPRESENTATION OR WARRANTY OF PLEDGOR HEREIN IS DISCOVERED TO
BE UNTRUE IN ANY MATERIAL RESPECT OR ANY STATEMENT, CERTIFICATE OR DATA
FURNISHED BY PLEDGOR PURSUANT HERETO IS

5


--------------------------------------------------------------------------------



DISCOVERED TO BE UNTRUE IN ANY MATERIAL RESPECT AS OF THE DATE AS OF WHICH THE
FACTS THEREIN SET FORTH ARE STATED OR CERTIFIED.


9.             RIGHTS OF PLEDGOR AND BANK.


9.1          BEFORE EVENT OF DEFAULT.  PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT:

(A)           VOTING.  PLEDGOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING
AND OTHER CONSENSUAL RIGHTS ARISING UNDER THE COLLATERAL, OR ANY PORTION
THEREOF, FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OF ANY OF THE LOAN
DOCUMENTS.

(B)           DIVIDENDS; DISTRIBUTIONS.  UNLESS BANK OTHERWISE REQUESTS IN
WRITING, PLEDGOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL DIVIDENDS,
DISTRIBUTIONS AND INTEREST, DECLARED, DISTRIBUTED OR PAID, WITH RESPECT TO THE
COLLATERAL, OR ANY PORTION THEREOF, PROVIDED, HOWEVER, THAT ANY AND ALL (I)
DIVIDENDS, DISTRIBUTIONS AND INTEREST PAID OR PAYABLE OTHER THAN IN CASH; (II)
INSTRUMENTS AND OTHER PROPERTY RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
WITH RESPECT TO, OR IN EXCHANGE FOR, THE COLLATERAL, OR ANY PORTION THEREOF;
(III) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN CASH WITH RESPECT TO
THE COLLATERAL, OR ANY PORTION THEREOF, IN CONNECTION WITH (1) A PARTIAL OR
TOTAL LIQUIDATION OR DISSOLUTION, OR (2) A REDUCTION OF CAPITAL, CAPITAL SURPLUS
OR PAID-IN-SURPLUS; AND (IV) CASH PAID, PAYABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF PRINCIPAL, OR REDEMPTION OF, OR IN EXCHANGE FOR, THE COLLATERAL, OR
ANY PORTION THEREOF; SHALL BE FORTHWITH DELIVERED TO BANK TO HOLD AS COLLATERAL
AND SHALL, IF RECEIVED BY PLEDGOR, BE (X) RECEIVED IN TRUST FOR THE BENEFIT OF
BANK, (Y) SEGREGATED FROM ALL OTHER PROPERTY OR FUNDS OF PLEDGOR, AND (Z)
FORTHWITH DELIVERED TO BANK AS COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY DOCUMENTS, ENDORSEMENTS OR ASSIGNMENTS IN BLANK WITH GUARANTEED
SIGNATURE(S)).


9.2          AFTER EVENT OF DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AND AT ALL TIMES THEREAFTER:

(A)           VOTING.  ALL RIGHTS OF PLEDGOR TO (I) EXERCISE VOTING AND OTHER
CONSENSUAL RIGHTS WHICH PLEDGOR WOULD OTHERWISE BE ENTITLED TO EXERCISE,
PURSUANT TO SECTION 9.1(A), AND (II) RECEIVE DIVIDENDS AND INTEREST PAYMENTS
WHICH PLEDGOR WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN, PURSUANT TO
SECTION 9.1(B), SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME
ABSOLUTELY VESTED IN BANK.  BANK SHALL THEREAFTER HAVE THE SOLE AND ABSOLUTE
RIGHT TO EXERCISE ALL VOTING AND OTHER CONSENSUAL RIGHTS, AND TO RECEIVE AND
HOLD AS COLLATERAL ALL SUCH DIVIDENDS AND INTEREST PAYMENTS, WITHOUT ANY FURTHER
NOTICE TO, OR CONSENT OF, PLEDGOR.

(B)           DIVIDENDS HELD IN TRUST.  ALL DIVIDENDS AND INTEREST PAYMENTS
WHICH ARE RECEIVED BY PLEDGOR CONTRARY TO THE PROVISIONS OF SECTION 9.2(A)(II)
SHALL BE (I) RECEIVED IN TRUST FOR THE BENEFIT OF BANK, (II) SHALL BE SEGREGATED
FROM OTHER PROPERTY OR FUNDS OF PLEDGOR AND (III) FORTHWITH DELIVERED TO THE
BANK AS COLLATERAL IN THE SAME FORM AS RECEIVED (WITH ANY NECESSARY DOCUMENTS,
ENDORSEMENTS OR ASSIGNMENTS IN BLANK WITH GUARANTEED SIGNATURES).

(C)           SALE OF COLLATERAL.  BANK MAY EXERCISE IN RESPECT OF THE
COLLATERAL AND IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR
OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON
DEFAULT UNDER THE CODE.  BANK MAY ALSO, WITHOUT NOTICE, EXCEPT AS SPECIFIED
BELOW, SELL THE COLLATERAL, OR ANY PART THEREOF, IN ONE OR MORE BLOCKS AT PUBLIC
OR PRIVATE SALE, AT ANY EXCHANGE OR OTHERWISE OR FOR FUTURE DELIVERY, AND AT
SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS BANK MAY DEEM COMMERCIALLY
REASONABLE.  PLEDGOR AGREES THAT, TO THE EXTENT

6


--------------------------------------------------------------------------------


NOTICE OF SALE SHALL BE REQUIRED BY LAW, FIVE (5) DAYS NOTICE TO PLEDGOR OF THE
TIME AND PLACE OF ANY PUBLIC SALE OR PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE
REASONABLE NOTIFICATION.  BANK SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF
COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  BANK MAY ADJOURN ANY
PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE
FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME
AND PLACE TO WHICH IT WAS SO ADJOURNED.

(D)           APPLICATION OF PROCEEDS.  ANY CASH HELD BY BANK AS COLLATERAL AND
ALL CASH PROCEEDS RECEIVED BY BANK IN RESPECT OF ANY SALE OF, COLLECTION FROM,
OR OTHER REALIZATION UPON THE COLLATERAL, OR ANY PORTION THEREOF, MAY, IN THE
DISCRETION OF BANK, BE HELD BY BANK AS COLLATERAL FOR, AND/OR THEN OR AT ANY
TIME THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO BANK PURSUANT
TO SECTION 13) IN WHOLE OR IN PART BY BANK AGAINST ALL OR ANY PART OF THE BANK
INDEBTEDNESS, IN SUCH ORDER AS BANK SHALL ELECT.  ANY SURPLUS OF SUCH CASH OR
CASH PROCEEDS HELD BY BANK AND REMAINING AFTER PAYMENT IN FULL OF ALL BANK
INDEBTEDNESS SHALL BE PAID TO PLEDGOR OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED
TO RECEIVE SUCH SURPLUS.


9.3          BANK’S RIGHTS.  AT ANY TIME AND FROM TIME TO TIME, BANK SHALL HAVE
THE RIGHT, IN ITS DISCRETION AND WITHOUT NOTICE TO PLEDGOR, TO TRANSFER TO OR TO
REGISTER IN THE NAME OF BANK, OR ANY OF BANK’S NOMINEES, THE COLLATERAL, OR ANY
PORTION THEREOF, PROVIDED, HOWEVER, THAT PLEDGOR SHALL CONTINUE TO BE THE
BENEFICIAL OWNER OF ANY COLLATERAL TRANSFERRED TO OR REGISTERED IN THE NAME OF
BANK, OR BANK’S NOMINEES, PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT.  IN
ADDITION, BANK SHALL HAVE THE RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES OR
INSTRUMENTS REPRESENTING OR EVIDENCING THE COLLATERAL, OR ANY PORTION THEREOF,
FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS.


10.          REASONABLE CARE. BANK SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF THE
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH BANK ACCORDS
ITS OWN PROPERTY.


11.          DELAY OR OMISSION NOT WAIVER.  NEITHER THE FAILURE NOR ANY DELAY ON
THE PART OF BANK TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER THIS
PLEDGE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR OTHERWISE SHALL OPERATE AS
A WAIVER THEREOF OR IMPAIR ANY SUCH RIGHT, REMEDY, POWER OR PRIVILEGE.  NO
WAIVER OF ANY EVENT OF DEFAULT SHALL AFFECT ANY LATER EVENT OF DEFAULT OR SHALL
IMPAIR ANY RIGHTS OF BANK.  NO SINGLE, PARTIAL OR FULL EXERCISE OF ANY RIGHTS,
REMEDIES, POWERS AND PRIVILEGES BY THE BANK SHALL PRECLUDE FURTHER OR OTHER
EXERCISE THEREOF.  NO COURSE OF DEALING BETWEEN BANK AND PLEDGOR SHALL OPERATE
AS OR BE DEEMED TO CONSTITUTE A WAIVER OF BANK’S RIGHTS UNDER THIS PLEDGE OR
AFFECT THE DUTIES OR OBLIGATIONS OF PLEDGOR.


12.          REMEDIES CUMULATIVE; CONSENTS.  THE RIGHTS, REMEDIES, POWERS AND
PRIVILEGES PROVIDED FOR HEREIN SHALL NOT BE DEEMED EXCLUSIVE, BUT SHALL BE
CUMULATIVE AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS, REMEDIES, POWERS AND
PRIVILEGES IN BANK’S FAVOR AT LAW OR IN EQUITY.  WHENEVER THE BANK’S CONSENT OR
APPROVAL IS REQUIRED OR PERMITTED, SUCH CONSENT OR APPROVAL SHALL BE AT THE SOLE
AND ABSOLUTE DISCRETION OF BANK.


13.          CERTAIN FEES, COSTS, EXPENSES AND EXPENDITURES.  PLEDGOR AGREES TO
PAY ON DEMAND ALL COSTS AND EXPENSES OF BANK, INCLUDING WITHOUT LIMITATION:


13.1        ALL COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, REVIEW,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS PLEDGE, AND THE
OTHER DOCUMENTS TO BE DELIVERED IN CONNECTION THEREWITH, OR ANY AMENDMENTS,
EXTENSIONS AND INCREASES TO ANY OF THE FOREGOING

7


--------------------------------------------------------------------------------



(INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND EXPENSES, AND THE COST OF
APPRAISALS AND REAPPRAISALS OF COLLATERAL), AND THE COST OF PERIODIC LIEN
SEARCHES AND TAX CLEARANCE CERTIFICATES, AS BANK DEEMS ADVISABLE;


13.2        ALL LOSSES, COSTS AND EXPENSES IN CONNECTION WITH THE ENFORCEMENT,
PROTECTION AND PRESERVATION OF THE BANK’S RIGHTS OR REMEDIES UNDER THIS PLEDGE,
OR ANY OTHER AGREEMENT RELATING TO ANY BANK INDEBTEDNESS, OR IN CONNECTION WITH
LEGAL ADVICE RELATING TO THE RIGHTS OR RESPONSIBILITIES OF BANK (INCLUDING
WITHOUT LIMITATION COURT COSTS, ATTORNEY’S FEES AND EXPENSES OF ACCOUNTANTS AND
APPRAISERS); AND


13.3        ANY AND ALL STAMP AND OTHER TAXES PAYABLE OR DETERMINED TO BE
PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS PLEDGE, AND ALL
LIABILITIES TO WHICH BANK MAY BECOME SUBJECT AS THE RESULT OF DELAY IN PAYING OR
OMISSION TO PAY SUCH TAXES.

In the event Pledgor shall fail to pay taxes, assessments, costs or expenses
which it is required to pay hereunder, or fails to keep the Collateral free from
security interests or lien (except as expressly permitted herein), or otherwise
breaches any obligations under this Pledge, Bank in its discretion, may make
expenditures for such purposes and the amount so expended (including attorney’s
fees and expenses, filing fees and other charges) shall be payable by Pledgor on
demand and shall constitute part of the Bank Indebtedness.

In the event any action at law or in equity in connection with the Loan
Documents, the Bank Indebtedness or matters collateral thereto is terminated
adverse to Pledgor, Pledgor will pay all attorneys’ fees and legal costs
incurred by Bank in connection with such actions.

With respect to any amount required to be paid by Pledgor under this Section, in
the event Pledgor fails to pay such amount on demand, Pledgor shall also pay to
Bank interest thereon at a the Default Rate (as defined in the Loan Agreement). 
Pledgor’s obligations under this Section shall survive termination of this
Pledge.


14.          TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE IN PLEDGOR’S
PERFORMANCE OF PLEDGOR’S OBLIGATIONS UNDER THE LOAN DOCUMENTS.


15.          COMMUNICATION AND NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS MADE OR GIVEN IN CONNECTION WITH THIS PLEDGE SHALL BE GIVEN IN
ACCORDANCE WITH THE SURETY AGREEMENT.


16.          LIMITATION ON LIABILITY.  PLEDGOR SHALL BE RESPONSIBLE FOR AND BANK
IS HEREBY RELEASED FROM ANY CLAIM OR LIABILITY IN CONNECTION WITH:

(A)           SAFEKEEPING ANY COLLATERAL;

(B)           ANY LOSS OR DAMAGE TO ANY COLLATERAL;

(C)           ANY DIMINUTION IN VALUE OF THE COLLATERAL; OR

(D)           ANY ACT OR DEFAULT OF ANOTHER PERSON OR ENTITY.

Bank shall only be liable for any act or omission on its part constituting
willful misconduct.  In the event that Bank breaches its required standard of
conduct, Pledgor agrees that Bank’s liability

8


--------------------------------------------------------------------------------


shall be only for direct damages suffered and shall not extend to consequential
or incidental damages.  If Pledgor brings suit against Bank in connection with
the transactions contemplated hereunder and Bank is found not to be liable,
Pledgor will indemnify and hold Bank harmless from all costs and expenses,
including attorney’s fees, incurred by Bank in connection with such suit.


17.          WAIVERS.  IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER OR IN
CONNECTION WITH ANY OF THE BANK INDEBTEDNESS, INCLUDING WITHOUT LIMITATION ANY
ACTION BY BANK IN REPLEVIN, FORECLOSURE OR OTHER COURT PROCESS OR IN CONNECTION
WITH ANY OTHER ACTION RELATED TO THE BANK INDEBTEDNESS OR THE TRANSACTIONS
CONTEMPLATED HEREUNDER, PLEDGOR WAIVES:

(A)           ALL ERRORS, DEFECTS AND IMPERFECTIONS IN SUCH PROCEEDINGS;

(B)           ALL BENEFITS UNDER ANY PRESENT OR FUTURE LAWS EXEMPTING ANY
PROPERTY, REAL OR PERSONAL, OR ANY PART OF ANY PROCEEDS THEREOF FROM ATTACHMENT,
LEVY OR SALE UNDER EXECUTION, OR PROVIDING FOR ANY STAY OF EXECUTION TO BE
ISSUED ON ANY JUDGMENT RECOVERED IN CONNECTION WITH THE BANK INDEBTEDNESS OR IN
ANY REPLEVIN OR FORECLOSURE PROCEEDING, OR OTHERWISE PROVIDING FOR ANY
VALUATION, APPRAISAL OR EXEMPTION;

(C)           PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND, NOTICE OF
NON-PAYMENT, PROTEST AND NOTICE OF PROTEST OF ANY OF THE BANK INDEBTEDNESS;

(D)           ANY REQUIREMENT FOR BONDS, SECURITY OR SURETIES REQUIRED BY
STATUTE, COURT RULE OR OTHERWISE;

(E)           ANY DEMAND FOR POSSESSION OF COLLATERAL PRIOR TO COMMENCEMENT OF
ANY SUIT; AND

(F)            ALL RIGHTS TO CLAIM OR RECOVER ATTORNEY’S FEES AND COSTS IN THE
EVENT THAT PLEDGOR IS SUCCESSFUL IN ANY ACTION TO REMOVE, SUSPEND OR PREVENT THE
ENFORCEMENT OF A JUDGMENT ENTERED BY CONFESSION.


18.          EXCLUSIVE JURISDICTION.  PLEDGOR HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COMMONWEALTH OF
PENNSYLVANIA, AND IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S ELECTION, ALL
ACTIONS OR PROCEEDINGS RELATING TO THIS PLEDGE OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER SHALL BE LITIGATED IN SUCH COURTS, AND PLEDGOR WAIVES ANY OBJECTION
WHICH PLEDGOR MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON PLEDGOR, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY MAIL OR MESSENGER DIRECTED TO PLEDGOR AT THE ADDRESS SET FORTH IN
SECTION 15.  NOTHING CONTAINED IN THIS SECTION 18 SHALL AFFECT THE RIGHT OF BANK
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT
OF BANK TO BRING ANY ACTION OR PROCEEDING AGAINST PLEDGOR OR PLEDGOR’S PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION.


19.          MISCELLANEOUS PROVISIONS.


19.1        SEVERABILITY.  THE PROVISIONS OF THIS PLEDGE AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

9


--------------------------------------------------------------------------------



19.2        HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, PARAGRAPHS AND
CLAUSES OF THIS PLEDGE ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED
TO CONSTITUTE A PART OF THIS PLEDGE.


19.3        BINDING EFFECT.  THIS PLEDGE AND ALL RIGHTS AND POWERS GRANTED
HEREBY WILL BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


19.4        AMENDMENT.  NO MODIFICATION OF THIS PLEDGE OR ANY OF THE LOAN
DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED BY OR ON
BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


19.5        GOVERNING LAW.  THIS PLEDGE HAS BEEN MADE, EXECUTED AND DELIVERED IN
THE COMMONWEALTH OF PENNSYLVANIA AND WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH COMMONWEALTH WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.


19.6        NO THIRD PARTY BENEFICIARIES.  THE RIGHTS AND BENEFITS OF THIS
PLEDGE AND THE LOAN DOCUMENTS SHALL NOT INURE TO THE BENEFIT OF ANY THIRD PARTY.


19.7        EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND SCHEDULES ATTACHED HERETO
ARE HEREBY MADE A PART OF THIS PLEDGE.


19.8        COUNTERPARTS.  THIS PLEDGE MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS PLEDGE BY SIGNING ANY
SUCH COUNTERPART.


19.9        NO JOINT VENTURE.  NOTHING CONTAINED HEREIN IS INTENDED TO PERMIT OR
AUTHORIZE PLEDGOR TO MAKE ANY CONTRACT ON BEHALF OF BANK, NOR SHALL THIS PLEDGE
BE CONSTRUED AS CREATING A PARTNERSHIP, JOINT VENTURE OR MAKING BANK AN INVESTOR
IN PLEDGOR.


20.          WAIVER OF RIGHT TO TRIAL BY JURY.  PLEDGOR AND BANK, BY ITS
ACCEPTANCE HEREOF, WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (A) ARISING UNDER THIS PLEDGE OR ANY OTHER DOCUMENT OR
INSTRUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF PLEDGOR WITH
RESPECT TO THIS PLEDGE OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  PLEDGOR AND
BANK AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
PLEDGE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF PLEDGOR AND BANK TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pledgor has executed this Pledge as of the day and year
first above written.

NEW AGE TRANSLATION, INC.

 

 

 

 

 

By:

John Fahlberg

 

 

Name/Title: John Fahlberg, President

11


--------------------------------------------------------------------------------


SCHEDULE 1.9

TO

SECURITIES PLEDGE AGREEMENT

DESCRIPTION OF PLEDGED SECURITIES

Certificate No.

 

No. Shares

 

Issuer

 

Record Owner



 

 

 

Info Logix Inc. (to be known as InfoLogix Systems Corporation)

 

New Age Translation, Inc. (to be known as InfoLogix, Inc.)

 

12


--------------------------------------------------------------------------------